Citation Nr: 0601048	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  01-01 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for degenerative disc disease of the lumbar spine with 
spondylolisthesis at L5-S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1989 to May 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran requested that he be 
afforded a hearing when he filed his substantive appeal in 
December 2000.  In February 2001, the veteran withdrew the 
request for a hearing.  38 C.F.R. § 20.704(e) (2005).  The 
veteran's case was remanded to the RO for additional 
development in July 2003.  The case is again before the Board 
for appellate review.


FINDING OF FACT

The veteran's service-connected lumbar spine disability 
causes functional loss that equates to limitation of flexion 
not worse than 30 degrees.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for lumbar 
spine disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was afforded five VA examinations during the 
pendency of his appeal.  The first examination was performed 
in October 1999.  The veteran reported back pain and 
associated stiffness.  He reported increased pain to the back 
with any type of activity that required lifting or bending.  
He reported that he was self-employed as a plumber and had to 
turn down jobs or missed jobs about once a week secondary to 
back problems.  He reported an incident whereby his left leg 
went numb and he fell down some steps.  Increased pain was 
noted at that time.  Physical examination revealed that the 
veteran wore a back support corset.  Active range of motion 
noted forward flexion of 0 to 40 degrees, backward extension 
of 0 to 15 degrees, left lateral flexion of 0 to 20 degrees, 
right lateral flexion of 0 to 24 degrees, rotation from the 
left to the right was 0 to 25 degrees.  The veteran was able 
to stand on his toes and heels with slight difficulty.  He 
was noted to have great difficulty with any type of 
squatting, secondary to his back.  The examiner diagnosed the 
veteran with diffuse circumscribed annular disc bulging, 
narrowing of the left intravertebral foramen, air vacuum 
phenomenon, spondylolisthesis and spondylosis.  

VA outpatient treatment reports dated from April 1999 to July 
2005 were associated with the claims file.  The veteran was 
seen for complaints of back pain during that period.  In 
April 1999, the veteran reported a fall down stairs one week 
prior.  An April 1999 computed tomography (CT) scan of the 
lumbar spine and left flank and left soft tissue revealed 
diffuse circumscribed annular disc bulging with presence of 
an air vacuum phenomenon between L5-S1 and spondylolisthesis 
with spondylosis at L5-S1.  A July 2001, magnetic resonance 
imaging (MRI) revealed L5-S1 spondylosis.  A May 2003 MRI 
revealed grade 2-3 anterior spondylolisthesis of L5 
anteriorly on S1, degenerative disc disease at L5-S1, 
anterior disc herniation away from the bony spinal canal at 
L5-S1 interspace, and bilateral pars defects at L5.  The 
veteran underwent L5-S1 lumbar fusion in June 2003.  A July 
2004 CT scan revealed post-operative changes with discectomy 
and pedicle screws at L5-S1, grade 1-2 spondylolisthesis of 
L5-S1 with associated pars defect L5 articulating facets and 
no significant bulging disc was appreciated.  

The veteran submitted private treatment reports from J. 
Phillips, D.O., dated from December 2000 to March 2003.  
During that time the veteran had complaints of back pain and 
was treated with pain medication.  

The veteran was next afforded a VA examination in March 2001.  
He reported increased back pain and numbness in his left leg 
causing problems with balance.  He reported that his pain 
radiated down his legs.  An MRI obtained in 1999 revealed 
disc herniation along with spondylolisthesis.  The veteran 
reported that he was scheduled for a spinal fusion surgery.  
Physical examination revealed tenderness in the lumbar spine 
region.  On straight leg raising, the veteran complained of 
pain at around 20 to 30 degrees bilaterally.  At times the 
veteran would not raise his left leg, stating that he was 
unable to do so.  Forward flexion of the lumbar spine was to 
30 to 50 degrees.  Lateral flexion was 20 degrees on the 
right and left.  The veteran did exhibit give-way type 
weakness of his left lower extremity.  He was able to tandem 
walk.  The examiner opined that the veteran's L4-5 annular 
disc bulging was caused by his fall in March 1999.  He said 
that a combination of spondylolisthesis and disc bulging can 
contribute to segmental instability.  

The veteran was afforded another VA examination in January 
2004.  The veteran reported that he had had back surgery.  He 
said that prior to the surgery he had pain and numbness 
radiating down his left leg.  He said he was able to stand 
for five minutes with severe pain and numbness down the leg.  
Since surgery, the veteran reported that he still had chronic 
back pain and stiffness but that the pain in his leg had been 
corrected.  The veteran reported that he worked about ten 
hours a week as a plumber.  He said that he did not do any 
physical lifting and was limited to lifting less than forty 
pounds.  He reported that he walked two miles a day.  He said 
that walking did not aggravate his back.  The veteran was 
noted to ambulate with no assistive devices.  The veteran 
denied any flare-ups which caused incapacitation.  The 
veteran had some tenderness into the paravertebral areas 
about 20 percent and 80 percent pain into the vertebral 
bodies with any stimulation.  Strength of the lower 
extremities including extension, flexion of the lower leg, 
plantar flexion, and dorsiflexion of the feet was strong 
bilaterally.  Forward flexion and backward extension against 
resistance was adequate with reports of some pain by the 
veteran.  Active range of motion revealed forward flexion of 
0 to 34, backward extension from 0 to 12, right lateral 
flexion from 0 to 8, left lateral flexion 0 to 12, rotation 
left and right 0 to 12.  The veteran did five repetitions of 
complete forward flexion, backward extension, and there was 
no change noted in range of motion and no increased 
complaints or problems noted.  The examiner said that the 
veteran had already been diagnosed with a spine disc 
condition and the diagnosis remained unchanged.

The veteran underwent his last two VA examinations in March 
2005.  The veteran underwent an orthopedic examination to 
determine the nature and extent of his disability in March 
2005.  The veteran reported that he was able to walk a mile 
and was unrestricted in walking.  He reported that this back 
was stiffer since surgery.  The veteran reported that he was 
a self-employed plumber and that he had to refuse jobs which 
required him to crawl in a small space or lift his 160-pound 
drain cleaner up or down inclines.  The veteran reported that 
he had not gone on any bedrest or stayed home from work in 
the past year.  The examiner reviewed x-rays obtained in 
March 2005 which revealed pedicle screws bilaterally at L5-S1 
with interconnecting rods with the spondylolisthesis grade 2 
at L5-S1 and anterior interbody fusion having been performed 
with a titanium cage seen in the disc space.  There were no 
abnormalities of disc spaces seen above the L5-S1 level and 
there is no x-ray evidence of degenerative disc disease above 
the level of fusion.  Physical examination revealed that the 
veteran was able to walk on his heels and toes.  His stature 
was noted to be erect.  There was no scoliosis.  There was a 
loss in flattening of the normal lumbar lordosis.  There was 
no lumbar muscle spasm.  Range of motion of the lumbar spine 
revealed 60 degrees of flexion, 0 degrees of extension, 10 
degrees of right and left lateral bend, 10 degrees rotation 
to the right and 15 degrees rotating to the left with no 
accompanying pain.  There were no specific areas of 
tenderness to palpation in the lumbar spine.  There was a 16-
centimeter (cm) vertical midline longitudinal scar 
posteriorly and 13-cm vertical left lower quadrant scar.  All 
scars were nontender and completely healed.  Straight leg 
raises were accompanied by complaints of low back pain.  The 
veteran was diagnosed with spondylolisthesis, L5-S1 with L5-
S1 degenerative disc disease and post-operative status L5-S1 
anterior and posterior fusion.  

A June 2005 addendum was also included in this report.  The 
examiner stated that the veteran's pain provided a functional 
limitation to a significant degree in regard to his work and 
activities of daily living.  The veteran did not have a 
history of flare-ups of pain, but rather chronic pain.  He 
concluded that there were no changes in functional activity 
or ability since no flare-ups occur.  He stated that the 
veteran's history and the nature of his surgery would also 
indicate that repetitive movements caused increased symptoms 
of pain and a continuation of his limited functional 
abilities.  He said that during the course of his physical 
examination and measurement of the veteran's range of motion, 
there was no evidence that his range of motion was further 
affected by pain or that pain was affected by range of 
motion.  He said that the range of motion was not affected by 
fatigability during testing in the examining room.  There was 
no evidence of incoordination or lack of endurance.  He 
concluded that issues of weakened movement, fatigability or 
incoordination have no effect upon functional ability.  

The veteran was afforded a VA neurological examination in 
March 2005.  Physical examination revealed that the veteran's 
posture, tone, power, coordination and the pattern of skilled 
movement appeared to be entirely normal when the veteran was 
walking, moving about, sitting, rising from a chair, and 
carrying out other activities incidental to the examination 
except for manual muscle examination when there was variable 
collapsing weakness, particularly involving the psoas muscles 
on each side and all of the musculature acting upon the right 
ankle, foot and toes.  Those muscles were neither tender nor 
atrophic and the "weak" muscles were well used.  He walked 
in a normal manner turning in a single space and maintaining 
balance when standing briefly on either foot with his eyes 
open.  He could rise on his heels and toes.  He could squat 
and rise a small distance.  He was able to perform tandem 
gait without difficulty.  The veteran was noted to hold his 
spine stiffly.  The lumbar lordosis was somewhat flattened.  
Palpation of spinous processes, adnexal structures, 
sacroiliac dimples, sciatic notches, femoral necks, the 
supraclavicular fossae, and peri-scapular regions disclosed 
no areas of spasm, tenderness, or nodularity, including the 
area of the operative scar and fusion.  The veteran was 
unable to extend his spine at all because of pain.  He was 
able to flex between 60 and 65 degrees, with terminal 
slowing, complaint of pain and grimace.  He was able to tilt 
to either side between 10 and 15 degrees, limited by pain of 
which he complained, and with a rather tentative pattern of 
movement.  He was able to rotate 45 degrees to either side 
without complaint.  The examiner noted that the veteran 
appropriately made no spinal movement below the level of L-4, 
the site of the fusion and that a great deal of his loss of 
range of motion must be attributed to an effective, or 
relatively effective fusion.  He noted that the veteran was 
able to work and care for his property.  He diagnosed the 
veteran with spondylolisthesis, L5-S1, adolescent type, 
status post instrumental and osseous fusion, residual 
segmental instability at L4-5, and degenerative 
intervertebral disc disease at L4-5 and L5-S1.  

A September 2005 addendum was included in this report.  The 
examiner stated that the veteran did not suffer from flare-
ups.  He said that the veteran suffers a chronic pain 
condition.  He said that the veteran was able to work and 
carry on those activities required to maintain his house and 
property.  He said that prior to the veteran's spinal fusion 
operation he suffered pain and numbness upon physical 
activity which limited his ability to work but since the 
operation the veteran had improved with occasional twinges 
during effort.  He said it was unclear to what extent this 
interfered with the veteran's ability to work.  He said that 
kneeling, bending, and lifting precipitated the veteran's 
spinal discomfort.  He said that the veteran reported that he 
did not use back support or a bed board.  He said the veteran 
is no longer sensitive to back or leg pain on jarring, 
coughing, sneezing, or other acts of straining.  He was also 
free of numbness, tingling, cramps, or weakness in his legs.  
The examiner said that there was no limitation of the 
veteran's activity upon repetitive activity except for a 
display of collapsing weakness during testing of the power of 
the psoas muscles and all of the musculature of the right 
calf, foot, and toes.  He was unable to extend his spine due 
to pain but there was no indication during the examination of 
any increasing limitation of the veteran's capacity to move.  
He noted that collapsing or "give way" weakness is regarded 
as not of organic cause.  He concluded that his opinion was 
unchanged from the examination and that there was no evidence 
of incoordination, lack of endurance, weakened movements, 
fatigability, or incoordination.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

The veteran's lumbosacral spine disability has been rated 
utilizing Diagnostic Code 5293, intervertebral disc syndrome 
(IVDS).  (As will be explained below, the diagnostic code for 
IVDS has been changed to 5243.)

During the pendency of the veteran's appeal the regulations 
pertaining to evaluation of disabilities of the spine have 
been amended twice.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454-
51456 (Aug. 27, 2003) (effective September 26, 2003).

Using the criteria in effect prior to these amendments, under 
Diagnostic Code 5293 a 40 percent evaluation is for 
application when there is severe IVDS with intermittent 
relief.  A 60 percent evaluation is for application when 
there is pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

Under the old (pre-amendment) criteria, Diagnostic Code 5292 
was used to rate limitation of motion of the lumbar spine.  A 
40 percent evaluation is for application when there is severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).

Effective September 23, 2002, Diagnostic Code 5293 was 
amended.  Under the September 23, 2002 amended criteria for 
rating IVDS, a 40 percent evaluation is for application when 
there are incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent rating requires incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  An incapacitating episode was defined as a period 
of acute signs and symptoms due to IVDS that required bed 
rest prescribed by a physician and treatment by a physician.  
An evaluation could be had either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining separate evaluations of the chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities under 38 C.F.R. § 4.25, whichever method 
resulted in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

In 2003, the schedule for rating spine disabilities was 
changed again, renumbering the diagnostic codes, and 
providing for the evaluation of all spine disabilities with 
or without symptoms such as pain, stiffness, or aching, under 
a single General Rating Formula for Diseases and Injuries of 
the Spine, unless the disability is rated under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 5243).  
38 C.F.R. § 4.71a (2005).

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the above-described General Rating Formula, or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  Any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are rated separately, under an 
appropriate diagnostic code.  The incapacitating episode 
rating scheme set forth in Diagnostic Code 5243 is the same 
as that utilized in the 2002 changes.  Id.

Under the most recent version of the rating criteria, a 40 
percent rating is assigned when forward flexion of the 
thoracolumbar spine is 30 degrees or less, or when there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is assignable for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is 
assignable for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a (2005).  

In this case, the Board finds there is no medical evidence 
that would warrant a higher evaluation under any of the above 
described rating criteria, whether applied to the facts 
before or after the veteran's surgery.  The veteran has 
experienced problems with pain and limited motion, but there 
is no indication in the record, as noted above, that his pain 
has caused functional loss that equates to disability for 
which a higher rating might be assigned.  Clearly, the 
veteran does not have unfavorable ankylosis of the entire 
thoracolumbar spine, and his disc syndrome has not caused 
pronounced disability as defined by the criteria in effect 
before the 2002 changes to the regulation.  He experienced 
some neurologic symptoms, but there is no indication that 
they were so persistent as to affect him such that he had 
only little intermittent relief.  Moreover, there was no 
indication that he had chronic neurologic manifestations that 
were present constantly or nearly so, and for which a 
specific nerve was identified that allowed for a rating under 
the criteria for peripheral nerves.  38 C.F.R. § 4.124a.  

In sum, an increased evaluation for the veteran's service-
connected degenerative disc disease of the lumbar spine with 
spondylolisthesis is not warranted under any of the three 
sets of criteria in effect during the pendency of the appeal.  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim in October 2002.  He was 
advised to submit any evidence he had to show that he met the 
criteria for the next higher rating.  He was advised in a 
letter dated in October 2002 that the rating criteria for 
degenerative disc disease of the lumbar spine had been 
amended.  The RO, by way of a letter dated in August 2004, 
informed that veteran that he should submit any evidence to 
show that his service-connected disability had increased in 
severity.  The veteran was advised that the rating criteria 
had been amended once again when the RO issued a supplemental 
statement of the case (SSOC) in September 2005  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence he was aware of.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained VA outpatient treatment reports and private 
treatment records.  The veteran was afforded several VA 
examinations during the pendency of his appeal.  The veteran 
has not alleged that there is any outstanding evidence that 
would support his claim for an increased rating.  The Board 
is not aware of any such evidence.


ORDER

Entitlement to a disability rating in excess of 40 percent 
for degenerative disc disease of the lumbar spine with 
spondylolisthesis at L5-S1 is denied.  


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


